 Case 7:20-cv-00039-MCR-GRJ Document 96 Filed 04/16/21 Page 1 of 10




               UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF FLORIDA
                   PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS      )          Case No. 3:19-md-2885-MCR-GRJ
EARPLUG PRODUCTS LIABILITY )
LITIGATION                 )          Judge M. Casey Rodgers
                           )          Magistrate Judge Gary R. Jones
This Document Relates:     )
                           )
Lloyd Baker                )
Case No. 7:20-cv-0039      )
                           )


          DEFENDANTS’ PROPOSED VERDICT FORM
      Case 7:20-cv-00039-MCR-GRJ Document 96 Filed 04/16/21 Page 2 of 10




                                VERDICT FORM
I.     Tort Claims
       I.A. Design Defect
1.     Do you find, by a preponderance of the evidence, that Defendants supplied a
       product that was not reasonably safe as designed at the time the product left
       Defendants’ control?
             YES                NO
     If you answered NO to question 1, you should skip to Section I.B. If you
answered YES to question 1, please proceed to question 2.

 2.    Was the unsafe condition of the product a proximate cause of injury or
       damage to the Plaintiff?

             YES                NO

       If you answered NO to question 2, your verdict on the issue of design
defect is for Defendants. If you answered YES to question 2, your verdict on
the issue of design defect is for Plaintiff. Please proceed to Section I.B.




                                         2
     Case 7:20-cv-00039-MCR-GRJ Document 96 Filed 04/16/21 Page 3 of 10




      I.B. Failure to Warn

1.    Do you find, by a preponderance of the evidence, that Defendants supplied a
      product that was not reasonably safe because adequate warnings or
      instructions were not provided with the product?
            YES                NO

     If you answered NO to question 1, your verdict on the issue of failure to
warn is for Defendants, and you should skip to Section II. If you answered
YES, please proceed to question 2.

2.    Do you find, by a preponderance of the evidence, that Defendants
      negligently failed to provide adequate warnings regarding the CAEv2, and
      that negligence was a cause which directly produced Plaintiff’s alleged
      injuries and without which such injury would not have happened?
            YES                NO

       If you answered NO to both questions 1 and 2, your verdict on the issue
of failure to warn is for Defendants, and you should skip to Section II. If you
answered YES to question 1 but not question 2, please proceed to question 3.
If you answered YES to both questions 1 and 2, please proceed to question 3.

3.    Was the unsafe condition of the product a proximate cause of injury or
      damage to the Plaintiff?

            YES                NO

     If you answered NO to question 3, your verdict on the issue of failure to
warn is for Defendants, and you should skip to Section II. If you answered
YES to question 3, please proceed to question 4.

4.    Do you find, by a preponderance of the evidence:
      (i)   That Defendants conveyed to the military, or knew the military was
            aware of, the information in the warning that you found to be lacking
            in your answers to questions 1 or 2; and
      (i)   Defendants reasonably relied on the military to provide that warning
            to soldiers such as Plaintiff?


                                        3
    Case 7:20-cv-00039-MCR-GRJ Document 96 Filed 04/16/21 Page 4 of 10




            YES               NO
       If you answered YES to question 4, your verdict on the issue of failure
to warn is for Defendants. If you answered NO to question 4, your verdict on
the issue of failure to warn is for Plaintiff. Please proceed to Section II.




                                      4
      Case 7:20-cv-00039-MCR-GRJ Document 96 Filed 04/16/21 Page 5 of 10




     II. Fraudulent Misrepresentation and Concealment Claims

1.     Do you find, by a clear, cogent, and convincing evidence:
       (i)    That Defendants made a false representation regarding the CAEv2 to
              Plaintiff;
       (ii)   That Defendants knew the representation was false;
       (iii) That Defendants intended Plaintiff to rely on the misrepresentation;
       (iv)   That Plaintiff relied on the misrepresentation; and
       (v)    That Plaintiff’s reliance on the misrepresentation was a proximate
              cause of injury or damage to the Plaintiff?
              YES                NO

       Please proceed to question 2.

2.     Do you find, by a clear, cogent, and convincing evidence:
       (i)    That Plaintiff and Defendants were in a fiduciary relationship;
       (ii)   That Defendants intentionally failed to disclose a material fact to
              Plaintiff;
       (iii) That Plaintiff exercised due diligence in trying to uncover the facts;
       (iv)   That Defendants engaged in affirmative conduct that would lead a
              reasonable person to believe that no claim of fraudulent concealment
              existed;
       (v)    That had the concealed information been disclosed, Plaintiff would
              have behaved differently; and
       (vi)   That Defendants’ concealment was a proximate cause of injury or
              damage to the plaintiff?
              YES                NO

     If you answered NO to both questions 1 and 2, then your verdict on the
misrepresentation and concealment claims are for Defendants. If you
answered YES to either questions 1 or 2, your verdict on one of the

                                           5
    Case 7:20-cv-00039-MCR-GRJ Document 96 Filed 04/16/21 Page 6 of 10




misrepresentation and concealment claims is for Plaintiff. If you answered
YES to both questions 1 and 2, your verdict on the misrepresentation and
concealment claims is for Plaintiff. Please proceed to Section III.




                                     6
       Case 7:20-cv-00039-MCR-GRJ Document 96 Filed 04/16/21 Page 7 of 10




III.    Warranty Claims

1.      Do you find, by a preponderance of the evidence, that Defendants supplied a
        product that was not reasonably safe because it did not conform to the
        manufacturer's express warranty?
              YES                NO

       If you answered NO to question 1, your verdict on the warranty claims
is for Defendants. If ALL of your verdicts on Section IA, IB, II are for
Defendants, your verdict on ALL of Plaintiff’s claims is for Defendants. Please
skip to the last page (page (9)), sign and date the verdict form. If you
answered YES to question 1, please proceed to question 2.

2.      Was the unsafe condition of the product a proximate cause of injury or
        damage to the Plaintiff?

              YES                NO

      If you answered NO to both questions 1 and 2, your verdict on the
warranty claims is for Defendants. If you answered YES to questions 1 and 2,
your verdict on one of the warranty claims is for Plaintiff. If ALL of your
verdicts on Section IA, IB, II, and III is for Defendants, your verdict on ALL
of Plaintiff’s claims is for Defendants. Please skip to the last page (page (9),
sign and date the verdict form. If your verdict on Section IA, IB, II, or III is
for Plaintiff, please proceed to Section IV.




                                          7
    Case 7:20-cv-00039-MCR-GRJ Document 96 Filed 04/16/21 Page 8 of 10




IV. Superseding Cause

1. Do you find, by a preponderance of the evidence:
      (i)    That an act or omission of the United States military was sufficient of
             itself to cause Plaintiff’s alleged injuries; and
      (ii)   That the act or omission of the United States was not foreseeable to
             Defendants?
             YES                NO
      If you answered YES to question 1, your verdict on ALL of Plaintiff’s
claims is for Defendants. Please skip to the last page (page 7), sign and date
the verdict form. If you answered NO to question 1, please proceed to Section
V.




                                         8
     Case 7:20-cv-00039-MCR-GRJ Document 96 Filed 04/16/21 Page 9 of 10




V. Damages

      If you entered a verdict for Plaintiff in any of the above sections, please
answer the following questions. If you entered a verdict for Defendants on all
of Plaintiff’s claims, please skip the following questions, and sign and date the
verdict form below.

1.    If you find that any of the individuals or organizations listed below was
      negligent, and thereby caused or contributed to Plaintiff’s alleged injuries
      and damages, then it is necessary for you to determine the percentage of
      fault for each. If you find no fault, then you should place a “0” by that
      name. Your allocation of fault must add up to 100%.
      Defendants                       __________%
      United States military           __________%
      Plaintiff                        __________%
2.    What damages, if any, do you find for Plaintiff for:
      Future medical expenses:                                   $____________
      Loss of future earning capacity:                           $____________

      Non-economic damages, to include pain and suffering,
      loss of enjoyment of life, disfigurement, and physical
      impairment:                                            $____________


      Please sign and date the verdict form below.



__________________          _____________________________
DATE                        FOREPERSON




                                         9
    Case 7:20-cv-00039-MCR-GRJ Document 96 Filed 04/16/21 Page 10 of 10




                         CERTIFICATE OF SERVICE
   I, Kimberly Branscome, hereby certify that on April 16, 2021, I caused a copy

of the foregoing to be filed through the Court’s CM/ECF system, which will serve

all counsel of record.

DATED: April 16, 2021                       /s/ Kimberly Branscome
                                            Kimberly Branscome




                                       10
